DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 03/10/2022 in which claims 1, 8, and 27 were amended. Therefore, claims 1-14 and 27-32 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 9, 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Ishii et al. [WO/2001/018899]*.
*Note that Applicant has already submitted a copy of the relevant translated text for the above WIPO document with the IDS filed on 04/11/2022, and therefore a duplicate copy is not provided with this action. 
With respect to claim 1, Hobbs discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a display [107]; a controller coupled to the display [270], the controller configured to: start a charging session for the battery [302]; calculate an amount of time required to charge the battery [col. 7 lines 15-30; i.e. the amount of time estimated to complete the charger]; during a time period of the charging session when the battery is not being actively charged, display the calculated amount of time upon the display during an active charging session of the battery [col. 7 lines 15-30; via display 107], however fails to explicitly disclose repeatedly updates the time upon the display during the course of the charging session but does include disclosure of charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. 
Ishii teaches charging of a vehicle using a charge remaining timer, wherein a controller repeatedly updates the charge remaining time on a display during the course of a charging session [pages 1-3; the charging end time is updated according to the charging time formula, i.e. as battery is charged the remaining capacity decreases and therefore the remaining charging time].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the real time information is used to repeatedly update the calculated amount of time remaining/required to charge for the benefit of enabling the user to see the latest/up-to-date/real time calculated remaining time thereby allowing the user to have a more precise/accurate reading from the display that would allow the user to quickly and easily ascertain how long the charging has left. 
 
With respect to claims 2 and 28, Hobbs further discloses wherein the controller is a first controller, the vehicle charger further comprising at least one of a group consisting of a transmitter and a receiver enabling communication between the first controller and a second controller remote from the vehicle and the vehicle charger [network 275 allows communication with remote controllers].

With respect to claims 3 and 29, Hobbs further discloses wherein the first controller is adapted to control power supply to the battery of the vehicle responsive at least in part to signals from the second controller [col. 7; the remote controller 130 is disclosed as being capable of sending commands to the charge to influence the charging operation].

With respect to claim 8, Hobbs discloses a method of charging a battery of a vehicle, the method comprising: connecting a vehicular battery charger [100] to at least one of the vehicle and a source of power [105 or 150]; supplying power to the vehicular battery charger [via 105]; starting a charging session for the battery wherein active charging of the battery is not started at a start of the charging session according to at least one condition [302; note starting of charging occurs at 315 and at least condition 310 is checked before starting]; calculating, via a controller of the vehicle battery charger, an amount of time required to charge the battery [270, col. 7 lines 15-30]; displaying during the charging session of the battery according to the at least once condition, the amount of time upon a display of the vehicular battery charger [107]; supplying, under control of the controller, power to the battery of the vehicle to charge the battery during the charging session [via 125], however Hobbs fails to explicitly disclose updating the amount of time upon the display during the course of the charging session but does include disclosure of charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. 
Ishii teaches charging of a vehicle using a charge remaining timer, wherein a controller repeatedly updates the charge remaining time on a display during the course of a charging session [pages 1-3; the charging end time is updated according to the charging time formula, i.e. as battery is charged the remaining capacity decreases and therefore the remaining charging time].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the real time information is used to repeatedly update the calculated amount of time remaining/required to charge for the benefit of enabling the user to see the latest/up-to-date/real time calculated remaining time thereby allowing the user to have a more precise/accurate reading from the display that would allow the user to quickly and easily ascertain how long the charging has left. 

With respect to claim 9, Hobbs further discloses receiving a signal at the vehicular battery charger from another controller remote from the vehicle and the vehicular battery charger, and starting or stopping supply of power to the battery based at least in part upon the signal [col. 7; the remote controller 130 is disclosed as being capable of sending commands to the charge to influence the charging operation].

With respect to claim 27, Hobbs discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a display coupled to the electrical power cord [107]; a controller [270] coupled to the display and configured to: start a charging session for the battery [302]; calculate an amount of time needed to charge the battery and send, during the charging session when the battery is not being actively charged at least one signal to the display indicative of the amount of time needed to charge the battery [col. 7 lines 15-30]. Hobbs fails to explicitly disclose recalculating the amount of time needed to charge the battery based on the charge of the battery and sending an additional signal of the updated time but does include disclosure of charging information being taken in real time (i.e. continuous updates) [col. 22 lines 44-60]. 
Ishii teaches charging of a vehicle using a charge remaining timer, wherein a controller repeatedly updates the charge remaining time on a display during the course of a charging session [pages 1-3; the charging end time is updated according to the charging time formula, i.e. as battery is charged the remaining capacity decreases and therefore the remaining charging time].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the real time information is used to repeatedly update the calculated amount of time remaining/required to charge for the benefit of enabling the user to see the latest/up-to-date/real time calculated remaining time thereby allowing the user to have a more precise/accurate reading from the display that would allow the user to quickly and easily ascertain how long the charging has left. 

Claims 4, 10, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Ishii et al. [WO/2001/018899]* as applied above, and further in view of Vasant [US 7,243,746].
With respect to claims 4, 10, and 30, Hobbs does not explicitly disclose the display/controller showing an output of a level of charge of the battery. However, Vasant teaches wherein a controller is configured to display a level of charge of the battery [Fig. 11].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that a level of charge of the battery is additionally/simultaneously displayed for the benefit of enabling the user to see the latest/up-to-date/real time level of the battery SOC thereby allowing the user to quickly visually see the level of charge of the battery.   

Claims 5, 6, 11, 12, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Ishii et al. [WO/2001/018899]* as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claims 5, 6, 11, 12, 31 and 32, Hobbs fails to disclose a user interface for inputting a time of day. However, Pryor teaches a user interface [120] by which a user enters a time of day, wherein the controller is configured to supply power to the battery of the vehicle based at least in part upon the time of day entered by the user, wherein the user interface is defined at least in part by the display [par. 0018-0023].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that a user interface for input of a time of day is incorporated for the benefit of enabling the user set charging operations of the vehicle according to the preferences and constraints of the user.   

Claims 7, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Ishii et al. [WO/2001/018899]* as applied above, and further in view of Hafner et al. [US 2009/0313174].
With respect to claims 7 and 13, Hobbs discloses receiving wireless information as detailed above but fails to disclose wherein the controller is configured to supply power to the battery of the vehicle based at least in part upon cost of power information received by the vehicle charger from the second controller via the group consisting of the transmitter and the receiver.
Hafner teaches a controller is configured to supply power to the battery of the vehicle based at least in part upon cost of power information received by the vehicle charger from a second controller via the group consisting of the transmitter and the receiver [abstract, fig. 5, par. 0056].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs to include receiving cost of power information for the benefit of enabling the user set charging operations of the vehicle according to the preferences and constraints of the user, i.e. cost.   

With respect to claim 14, Hobbs further discloses displaying the cost of power on the display [col. 23 lines 1-30; amount and price charged is displayed on 107].

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered and in view of the arguments and the amendments the previous 112 rejection has been removed. However, the additional arguments to Muramatsu are now moot as that prior art reference is no longer being used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859